Citation Nr: 0601793	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  03-21 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Senior Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968, with three years unverified additional 
service.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 decision of the RO 
which granted service connection for PTSD and assigned a 30 
percent rating, effective from June 5, 2002.  In a May 2003 
rating decision, the RO increased the rating to 50 percent, 
effective from February 20, 2003.  In a June 2004 rating 
decision, the RO continued the 50 percent rating but changed 
the effective date to June 5, 2002, the effective date of the 
grant of service connection.  As such, the issue before the 
Board is as noted on the title page.

The Board remanded the claim in December 2004 for additional 
development.  It is noted that at the time of the remand, the 
issue was incorrectly stated as reflecting a rating in excess 
of 30 percent for the period prior to February 20, 2003; 
however, as indicated above the issue has been changed to 
reflect the results of the June 2004 rating action assigning 
a 50 percent rating effective to the date of claim in June 
2002.

In correspondence received in November 2004, the veteran's 
representative raised a claim for an earlier effective date 
for the award of service connection for tinnitus.  That claim 
is referred to the RO for appropriate action.  


FINDING OF FACT

The veteran's PTSD produces no more than some occupational 
and social impairment with reduced reliability and 
productivity due to various symptoms.





CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. § 4.130, Diagnostic Code 9413 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected PTSD is more 
severe than the current 50 percent rating indicates.  
Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
3.321(a) (2005).  VA utilizes a rating schedule which is used 
primarily as a guide in the evaluation of disabilities 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  38 C.F.R. 
Part 4.  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such disease and injuries as their 
residual conditions in civil occupations.  Generally, the 
degree of disability specified is considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illness proportionate to severity of the 
several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where an appeal stems from an initial rating, VA 
must consider whether the veteran may be entitled to 
"staged" ratings for any or all of the retroactive period 
from the effective date of the grant of service connection to 
the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).

A 70 percent rating for PTSD contemplates occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The veteran was afforded a VA PTSD examination in March 2003 
at which time the diagnoses included PTSD, chronic, moderate 
to severe and depressive disorder, not otherwise specified 
with anxiety symptoms, secondary to PTSD.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
58-60.  

When the Board initially reviewed the appeal in December 
2004, it noted that treatment records dated subsequent to the 
VA examination included substantially lower GAF scores, 40-
45.  The case was remanded to afford the veteran another VA 
examination, to include a thorough review of the record.

A September 2004 statement from the Pensacola Vet Center 
details the veteran's complaints and symptoms.  The diagnoses 
were PTSD, chronic and severe and major depression, secondary 
to PTSD.  Rather than assign a GAF score, the Vet Center 
noted the following:

[The veteran] has major impairment in his ability 
to interact socially.  He has no friends.  He 
neglects and is estranged from his family, and he 
has, on multiple occasions physically thrown his 
various relationships out the front door.  He has 
serious impairment with his work environment.  He 
has even threatened his supervisor at work and 
chased him all over the lot (he sells cars) and he 
has thrown prospective buyers off the lot during 
rage bouts.  He is only able to hold his job 
because the owner is a friend and Veteran.  

VA treatment records dated from April 2002 to December 2004 
included reported GAF scores ranging from 50 to 57.  

On mental status examination at a January 2005 VA 
examination, the veteran was noted to be neatly and cleanly 
dressed.  The veteran was very pleasant and cooperative 
during the examination.  Mood was dysphoric, affect was flat.  
Thought content and processes were within normal limits.  
There was no evidence of delusions or hallucinations.  The 
veteran maintained eye contact throughout the session.  There 
was no inappropriate behavior noted.  The veteran denied 
suicidal or homicidal ideation; however, he reported that at 
times he becomes so angry, he does have thoughts of wanting 
to kill somebody, but denied any specific intent or target.  
The veteran was able to maintain his personal hygiene and 
perform activities of daily living.  The veteran was alert 
and oriented times four.  There was no evidence of gross 
memory loss or impairment.  Speech was linear and coherent 
and of normal rate and volume.  The veteran offered little 
spontaneous speech, but answered all questions appropriately.  

The examiner offered a diagnosis of PTSD, chronic and 
assigned a GAF score of 55.  In summary, the examiner noted 
that the veteran continued to report chronic PTSD symptoms 
that have adversely affected his psychosocial functioning and 
his quality of life.  The veteran continued to be employed, 
but felt fortunate to be working for an employer who 
understood his situation.  The examiner noted his report of 
difficulty trusting others.  He was currently in a 
relationship but they have reportedly broken up numerous 
times due to the veteran's condition and he had no other 
meaningful social relationships.  His only recreational 
pursuits are solitary in nature.  

The examiner noted the March 2003 VA diagnosis of moderate to 
severe PTSD symptoms and the assignment of a "relatively 
high" GAF score and the Vet Center assignment of a 
"relatively low" GAF score of 40-45.  GAF scores of 57 
reported in recent VA treatment records were also noted.  The 
current examiner observed that scores of 40-45 typically 
indicate serious impairment including suicidal ideation and 
significant impairment in social and occupational function; 
however, the veteran currently denied suicidal ideation and 
had been able to maintain employment, although with some 
difficulty.  It was this examiner's opinion that a GAF score 
of 57, indicating moderate symptoms of PTSD would be a more 
appropriate score.  The rationale offered was that the 
veteran reported having no friends and significant conflicts 
with coworkers, indicating difficulty in social and 
occupational functioning.  In addition, the veteran was noted 
to appear sad and had a flattened affect during the 
examination.   

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th Ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  Under DSM-IV, a GAF score of 41 to 50 
represents serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 51 
to 60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126; VAOPGCPREC 10-95.

Upon consideration of the evidence above, the Board finds 
that the preponderance of the evidence is against the claim 
for a rating in excess of 50 percent for the veteran's PTSD.  
The Board notes that although the veteran may have some level 
of occupational and social impairment, in that he describes 
himself as distrusting and a loner, the evidence reveals that 
he is currently employed and in a relationship.  While there 
are GAF scores ranging from 40 to 57, the Board finds the GAF 
score of 55 assigned at the most recent VA examination to be 
the most illustrative of the veteran's condition over the 
course of time dating back to his original claim for service 
connection in 2002.  In assigning that score, the examiner 
specifically commented on the previously reported scores and 
offered a rationale for the current score, specifically 
noting the veteran's symptoms.  The Board finds that the 
evidence does not demonstrate that impairment caused by the 
veteran's service-connected PTSD is productive of a level of 
occupational and social impairment which causes deficiencies 
in most areas due to various symptoms as listed in the 70 
percent rating criteria.  The veteran denied suicidal 
ideation, his speech is coherent, and he is oriented and has 
maintained personal hygiene and can perform activities of 
daily living.    

The Board finds that impairment from PTSD more nearly 
approximates the criteria for a 50 percent rating rather than 
the criteria for a higher rating, and thus the lower rating 
of 50 percent is appropriate.  38 C.F.R. 4.7.

The record does not reflect that the veteran's service-
connected PTSD has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
scheduler standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-scheduler evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995). 

As the preponderance of the evidence is against the claim for 
a rating higher than 50 percent for PTSD, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, the Board must consider whether VA has satisfied all 
duties to notify and assist the appellant with respect to the 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  
Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim; this notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimants behalf.  38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1).  The notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant' 
s possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In this case, the RO sent correspondence to the veteran in 
December 2004; a statement of the case in May 2003; and 
supplemental statements of the case in March 2004 and July 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, and the pertinent laws and regulations, 
and the reasons for the RO's decisions.  There was no harm to 
the appellant; VA made all efforts to notify and to assist 
the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  Any defect 
with regard to the timing of the notice to the appellant was 
harmless because of the thorough and informative notices 
provided throughout the adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  Thus, VA has satisfied its "duty to notify" 
the appellant.

The RO obtained Vet Center and VA treatment records and 
afforded the veteran VA examinations in connection with his 
claim.  VA has not had any failure to obtain evidence of 
which VA must notify the veteran.  38 C.F.R. § 3.159(e).  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  


ORDER

A rating in excess of 50 percent for PTSD is denied. 



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


